Citation Nr: 1639380	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran submitted new evidence within one year of the September 2012 decision and the claim was readjudicated in March 2014.  That same month, the Veteran submitted a timely notice of disagreement.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDINGS OF FACT

1.  The claim for service connection for Type II diabetes mellitus was last denied in a May 2009 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the May 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for Type II diabetes mellitus.

3.  Affording the Veteran the benefit of the doubt, his Type II diabetes mellitus was due to Agent Orange exposure while patrolling the perimeter of the Royal Thai Air Force Base in Nakhon Phanom, Thailand while on active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for Type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for Type II diabetes mellitus.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for Type II diabetes mellitus was denied in a May 2009 rating decision because the evidence of record did not show that the Veteran was exposed to herbicides during active duty service, and there was no evidence showing that diabetes mellitus was incurred in or aggravated by military service.  He did not appeal the denial of the claim or submit new and material evidence within one year and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision included the Veteran's service treatment records, service personnel records noting the Veteran was stationed at the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, post-service medical records reflecting a diagnosis of diabetes mellitus, and the Veteran's contentions that he was exposed to herbicides in the course of his duties as an airplane mechanic stationed in Thailand.

In February 2012, the Veteran filed a petition to reopen his service connection claim for diabetes mellitus, which was denied in a September 2012 rating decision.  In March 2013, the Veteran again filed a petition to reopen his claim.  In support of his claim, the Veteran submitted two statements by fellow service members who attested that they served with the Veteran and were exposed to Agent Orange while patrolling the perimeter of the RTAFB in Nakhon Phanom while on guard duty.  The items of evidence were not of record at the time of the prior final rating decision, and therefore, they are new.

The Board finds that the two statements from fellow service members submitted in support of the Veteran's claim attesting to herbicide exposure while stationed in Thailand, when combined with his submitted information concerning herbicide use in Thailand during the Vietnam era, raises a reasonable possibility of substantiating the Veteran's claim by indicating that the Veteran was exposed to herbicides while patrolling the perimeter of the RTAFB in Nakhon Phanom as part of his official duties.  Moreover, the statements made by the Veteran and his fellow service members are presumed credible for the purposes of deciding whether or not to reopen the claim.  

As such, this newly submitted medical evidence satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for Type II diabetes mellitus has been received, and the claim is reopened.




III.  Service Connection

The Veteran contends he has Type II diabetes mellitus that is related to exposure to herbicides while he was stationed in Thailand during the Vietnam era.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for Type II diabetes mellitus is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's post-service medical records reflect that he has been diagnosed with Type II diabetes mellitus, which is among the conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during his active duty service.

The Veteran's service personnel records show that he served in Thailand at the Royal Thai Air Force Base in Nakhon Phanom from March 1968 to July 1969 with a military occupational specialty (MOS) of aircraft maintenance specialist.  He asserts that he had significant exposure to the base perimeters of the camp and was therefore exposed to herbicides.

In his May 2015 Board hearing, the Veteran testified that in addition to the duties associated with his MOS, he was also ordered to patrol the perimeters of the camp on guard duty once every two to three months, which put him directly at the fence line of the base.

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1.IV.ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.IV.ii.1.H.5.b.

The Veteran's file includes a January 2014 Joint Services Records Research Center (JSRRC) formal finding which stated that the information required to verify or confirm Vietnam in-country service or other means of alleged exposure to herbicides were insufficient to send to the JSRRC and/or insufficient to research the case any further which would benefit the Veteran.  Specifically, the formal finding stated the records showed the Veteran served in Thailand, but he did not provide a two-month time frame to conduct research through the JSRRC.  The statement further noted that any further attempts to concede exposure to Agent Orange based on presumption or a factual basis would be futile. 

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in Nakhon Phanom to be credible.  Further, the Veteran provided two statements from fellow service members attesting that their duties while stationed together at Nakhon Phanom included guard duty along the base perimeter.  Therefore, as there is no basis on which to question the credibility of the Veteran or his fellow service members and no evidence in the record to contradict their claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Nakhon Phanom during the Vietnam era.  

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his Type II diabetes mellitus can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for Type II diabetes mellitus is reopened. 

Entitlement to service connection for Type II diabetes mellitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


